            Case 1:19-cv-03316-LAP Document 24 Filed 04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GABRIEL FRASER,
                                                                Docket No. 1:19-cv-03316-LAP
                                  Plaintiff,

        - against -


 SOMA WATER, INC.,

                                 Defendant.




                                    DEFAULT JUDGMENT

       This matter came before the Court on plaintiff Gabriel Fraser’s (“Plaintiff”) motion for

entry of a default judgment against defendant Soma Water, Inc. (“Defendant”) under Rule

55(b)(2) of the Federal Rules of Civil Procedure. After having considered the arguments and

authorities submitted by the Plaintiff, the Court finds as follows:

       1.       Plaintiff’s first amended complaint and a summons were served on Defendant on

September 6, 2019. An affidavit of service was filed with the Court on September 27, 2019.

[Dkt. #9]

       2.       On March 4, 2020, the Clerk of the Court for the United States District Court,

Southern District of New York entered a default against Defendant for failure to plead or

otherwise defend this action. [Dkt. #13]

       3.       Defendant is not a minor, nor an incompetent person, nor a member of the

military service of the United States.
            Case 1:19-cv-03316-LAP Document 24 Filed 04/24/20 Page 2 of 2



       4.        Plaintiff filed his application for entry of default judgment seeking $5,000.00 in

actual damages for copyright infringement, $1912.50 in attorneys’ fees, and $440.00 in costs

plus interest. [Dkt. # 16-20]

       5.        On April 3, 2020, the Court issued an Order to Show Cause for Default Judgment

ordering Defendant to file a response in writing by no later than April 17, 2020. [Dkt. # 21]

       6.        On April 8, 2020, Plaintiff filed a certificate of service indicating that Defendant

had been properly served with the Order to Show Cause and supporting application for default.

[Dkt. #22] Defendant has not filed any opposition to Plaintiff’s application for default judgment.

       THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

Entry of Default Judgment is GRANTED pursuant to Fed.R.Civ.P. 55(b)(2); it is

       FURTHER ORDERED that Plaintiff may commence an inquest before the assigned

Magistrate Judge to determine damages; it is

       FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment.



Dated: April 24, 2020                                          SO ORDERED.



                                                               _



                                                        _____________________________
                                                              Loretta A. Preska (U.S.D.J.)
